PER- CURIAM.
Florida Appellate Rules 1962 are hereby amended by adding thereto an additional rule governing Requests for Advisory Opinions by the Governor under Section 1 (c), Article IV, of the Florida Constitution, F.S.A. adopted November 5, 1968, said rule to be designated Rule 2.1, subd. h, 32 F.S.A. reading as follows, viz:
h. Advisory Opinions to Governor.
(1) Requests of the Governor of Florida for an Advisory Opinion of the Justices of this Court as to the interpretation of any portion of the Constitution of Florida upon a question affecting his powers and duties, made pursuant to Section 1 (c) of Article IV of the Florida Constitution adopted November 5, 1968, shall be in writing. The original and seven copies thereof shall be filed with the Clerk of this Court. The Clerk shall promptly deliver one copy thereof to each of the Justices of this Court for study, the original remaining on file in the Clerk’s office.
(2) As soon after the filing of such request as practicable, the Chief Justice shall call a Court conference for the purpose of determining:
(a) whether such request is within the purview of Section 1(c), Article IV, of the Constitution adopted November 5, 1968. If four Justices determine that the question is not answerable, the Governor shalF be advised thereof forthwith in writing. A copy shall be filed in the Clerk’s office.
(b) If such request is determined to be within the purview of Section 1(c), Article IV, of the Florida Constitution adopted November 5, 1968, the Court shall then determine whether it will permit interested persons to be heard on the questions presented through briefs or oral argument or both. In the event it determines to receive briefs or hear oral arguments or both, it shall fix the time for filing briefs, the date of the hearing thereon if oral argument is to be allowed and the time allotted therefor. The Court may appoint amicus curiae and prescribe their duties in said matter.
(3)The Court may, if it so determines, render its opinion on such request without ■argument. Such opinion shall be filed in the Clerk’s office and a copy delivered to the Governor not earlier than ten (10) days from the filing and docketing thereof unless, in the opinion of the Court [to be stated in the opinion], such delay would cause public injury. This time limitation shall not be applicable to requests set for hearing under paragraph (2) (b) hereof.
*2(4) All opinions rendered shall be signed by the Justices agreeing thereto. Dissenting or specially concurring opinions shall be filed and signed by those Justices not in accord with or wishing to express views in addition to those contained in the majority opinion. The concurrence of four Justices shall be required in all advisory opinions.
(5) This rule shall become effective on the effective date of the Constitution adopted November 5, 1968.
It is so ordered.
DREW, THORNAL, ERVIN and HOPPING, JJ., concur.
CALDWELL, C. J., and THOMAS and ROBERTS, JJ., dissent.